             Case 2:20-cr-00052-APG-EJY Document 31 Filed 08/31/20 Page 1 of 2




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                       ***
      UNITED STATES OF AMERICA,
4
                            Plaintiff,
5                                                          2:20-cr-00052-APG-EJY
      vs.                                                  ORDER
6     JASON CLARK,
7                           Defendant.
8

9            Before the Court is the Second Motion to Reopen Detention Hearing and for Temporary Release
10   under § 3142(i) (ECF No. 30).
11           Accordingly,
12           IT IS HEREBY ORDERED that any opposition to the Second Motion to Reopen Detention
13   Hearing and for Temporary Release under § 3142(i) (ECF No. 30) must be filed or before September 10,
14   2020.
15           Temporary General Order 2020-05 authorizes the use of video conferencing (or telephone
16   conferencing if video conferencing is not reasonably available) with the consent of the defendant after
17   consultation with counsel.
18           IT IS ORDERED that a video conference hearing on the Second Motion to Reopen Detention
19   Hearing and for Temporary Release under § 3142(i) (ECF No. 30) is scheduled for 10:30 AM, September
20   24, 2020, before Judge Cam Ferenbach.
21           Defense counsel is directed to file a Status Report (1) advising whether the defendant consents to
22   proceed with the hearing as scheduled but using video conferencing, and (2) either (a) explaining why the
23   hearing cannot be further delayed without serious harm to the interests of justice, or (b) advising whether
24   the he agrees to a continuance, indicating the maximum length of time for such a continuance. The Status
25   Report for the hearing must be filed by 4:00 PM, September 22, 2020.
            Case 2:20-cr-00052-APG-EJY Document 31 Filed 08/31/20 Page 2 of 2




1           IT IS ORDERED that defense counsel shall provide all necessary documents to defendant Clark

2    in advance of the hearing.

3           IT IS FURTHER ORDERED that defense counsel shall contact the Courtroom Administrator,

4    Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with information on how defendant Clark will

5    participate in the video conference by 4:00 PM, September 22, 2020. Defendant will remain at Nevada

6    Southern Detention Center.

7           IT IS FURTHER ORDERED that Defense shall file any necessary signed documents at least ONE

8    (1) Day prior to the scheduled hearing consistent with General Order 2020-05.

9           IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:

10          INSTRUCTIONS FOR VIDEO CONFERENCE HEARING

11          Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing

12   to the participants email provided to the Court.

13

14          •       Log on to the call ten (10) minutes prior to the hearing time.

15          •       Mute your sound prior to entering the hearing.

16          •       Do not talk over one another.

17          •       State your name prior to speaking for the record.

18          •       Do not have others in the video screen or moving in the background.

19          •       No recording of the hearing.

20          •       No forwarding of any video conference invitations.

21          •       Unauthorized users on the video conference will be removed.

22

23          DATED this 31st day of August, 2020.
                                                                  _________________________
24                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
25
